In an action to recover damages for *747personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated February 26, 1998, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The affirmed reports of Dr. Kenneth Falvo and Dr. R. C. Krishna which the defendant submitted in support of his motion for summary judgment failed to establish the defendant’s entitlement to judgment as a matter of law (see, Maisonaves v Friedman, 255 AD2d 494; Bocci v Turkowitz, 255 AD2d 476; Pietrocola v Battibulli, 238 AD2d 864; Flanagan v Hoeg, 212 AD2d 756). Accordingly, summary judgment was properly denied. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.